Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 7, 8, 9, 10, 11, 12 and 13 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2018/0300165 A1 discloses With respect to counters, management partition 530 or the configurable hardware platform 510 can be configured to provide to the user partition 540 a virtual counter value based on a counter register in configurable hardware platform 510. Within configurable hardware platform 510, a global value of the counter register continues to be triggered by a selected event or elapsed time for operational metrics. Management partition 530 or the configurable hardware platform 510 is configured to allow user partition 540 to clear a local view of the counter. Management partition 530 or the configurable hardware platform 510 can take a snapshot of the current counter values at well-defined points in time and then return a delta for the customer metrics. For example, this can be determined by a subtraction operation to determine the difference between the current global value of the counter and the previous snapshot value. Further, a "clear metrics" command returns the current delta values and records a new snapshot, so the next "metrics" request will return a new delta. For example, the new delta can be 0, if the counter value has not changed since the previous "clear metrics" command. The virtual status signals and counters can include various timeouts (debug link, PCIe interface, ports, etc.), errors, accesses to memory, etc. The virtual status signals and counters can also include counters for various timeout events, error events, counts of memory read or write accesses.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … migrating the VM from the 
 Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMQUY TRUONG/Primary Examiner, Art Unit 2195